Name: Commission Regulation (EC) NoÃ 794/2005 of 26 May 2005 amending Regulation (EC) NoÃ 1973/2004 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1782/2003 as regards the support schemes provided for in Titles IV and IVa of that Regulation and the use of land set aside for the production of raw materials
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  cultivation of agricultural land
 Date Published: nan

 27.5.2005 EN Official Journal of the European Union L 134/6 COMMISSION REGULATION (EC) No 794/2005 of 26 May 2005 amending Regulation (EC) No 1973/2004 laying down detailed rules for the application of Council Regulation (EC) No 1782/2003 as regards the support schemes provided for in Titles IV and IVa of that Regulation and the use of land set aside for the production of raw materials THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 145(c) and Article 155 thereof, Whereas: (1) Article 10 of Commission Regulation (EC) No 1973/2004 (2) lays down transitional measures for establishing the list of selected varieties which are eligible for the special quality premium for durum wheat in respect of 2005. Experience shows that the transitional measures provided for in paragraph 2 of that Article should also be applied in some Member States in 2006. (2) The second subparagraph of Article 15(1) of Regulation (EC) No 1973/2004 provides that, by way of derogation from the first subparagraph, the Member States may allow the presence in nut orchards of trees other than nut trees within a limit corresponding to 10 % of the minimum number of nut trees per hectare laid down in paragraph 3 of that Article. Application of that provision has led to differences in interpretation. The scope of that provision should therefore be clarified, taking account of the special nature of nut orchards in the Member States, and specifying that the aforementioned 10 % limit applies to the minimum number of nut trees per hectare or the number of nut trees actually planted in the orchard in question. (3) Regulation (EC) No 1973/2004 should therefore be amended accordingly. (4) Since Regulation (EC) No 1973/2004 applies from 1 January 2005, the amendment concerned should also apply from that date. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1973/2004 is hereby amended as follows: 1. the following paragraph is added to Article 10: 4. Member States may opt to establish the list of selected varieties which are eligible for the special quality premium for durum wheat in respect of 2006 in accordance with the procedure referred to in paragraph 2, not later than 1 October 2005 as regards winter varieties and not later than 31 December 2005 as regards spring varieties.; 2. the second subparagraph of Article 15(1) is replaced by the following: By way of derogation from the first subparagraph, and without prejudice to paragraph 4, Member States may allow the presence in an orchard of trees other than nut trees within a limit corresponding to 10 % of the minimum number of trees laid down in paragraph 3 or the number of nut trees actually planted per hectare of orchard, at the choice of the Member State. Moreover, Member States may allow the presence of chestnut trees if the number of trees laid down in paragraph 3 is respected as regards the eligible nut trees. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Article 1(2) shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15). (2) OJ L 345, 20.11.2004, p. 1.